 

Exhibit 10.2

 



PRECIPIO, INC.

 

November 29, 2018

 

Re:Letter Agreement with respect to repricing of warrants

 

Dear Mr.[                      ]

 

Reference is hereby made to the shares of common stock issuable upon exercise of
warrants, set out in the attached schedule A, to purchase shares of common stock
that are currently exercisable (the “Warrants”) and your agreement to purchase
convertible notes together with applicable warrants (in a number of tranches) in
accordance with the terms of the Securities Purchase Agreement dated April 20,
2018 as amended and Restated pursuant to an Amendment Agreement dated November
29, 2018, and by which agreement to purchase the Company is provided with
$[                      ] of gross proceeds for the issuance of Notes with an
aggregate principal of $[                      ].

 

The Company hereby agrees to reprice the exercise of total of
[                      ] Warrants currently held by you as the Holder and to
amend the definition of “Exercise Price” in the Warrant agreements issued in
respect of the Warrants to the exercise price set out in Column E of Schedule A.

 

Please execute this Letter Agreement in the signature block below if you agree
to the terms herein, whereupon this Letter Agreement shall become a binding
agreement between you and the Company with regard to the Warrants

 

This Letter Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without regard to its conflicts of law
doctrine. This Letter Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument. This letter agreement constitutes the entire
understanding and agreement of the parties hereto with respect to the subject
matter hereof and supersedes all other prior agreements and understandings,
written or oral, between the parties hereto with respect to such subject matter.

 

[Signature Pages Follow]

 

 

 

 

  Sincerely,       PRECIPIO, INC.       By: _____________________   Name: Ilan
Danieli   Title:  Chief Executive Officer



 

As evidenced by the below signature, the Investor hereby agrees to the Letter
Agreement as of this 29 day of November, 2018:

 

By       Name: [                        ]

 

 

 

 

SCHEDULE A 

 

 



 

